Citation Nr: 1019070	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  09-13 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from February 24, 1965 to 
July 4, 1965.  His DD 214 reflects that he was released from 
active duty training and transferred to the Army Reserves to 
complete his remaining service obligation.  The Veteran's 
period of service in the Army Reserves has not been verified.  
Personnel records contain two discharge dates, one in July 
1966 and the other in July 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claims.  

The Board notes that notice of the February 2008 rating 
decision was sent to the Veteran in a February 29, 1008 
letter.  He submitted a timely notice of disagreement (NOD) 
that was received at the RO on March 19, 2008 and the RO 
issued a statement of the case (SOC) on January 26, 2009.  
The Veteran's VA Form 9 was not received at the RO until 
April 8, 2009 and, therefore, was not timely.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.302(b).  Inasmuch as the 
RO took actions to indicate to the Veteran that the issues 
were on appeal, however, and took no steps to close the 
appeal, the requirement that there be a timely substantive 
appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37 
(2009).  As such, the Board will proceed accordingly.

Review of the claims folder reveals that the Veteran has 
raised the issue of entitlement to service connection for 
left ear hearing loss.  See April 2009 VA Form 9.  This issue 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009), are met.  

Review of the Veteran's claims for service connection for 
right ear hearing loss and tinnitus at this time would be 
premature.  On his April 2009 VA Form 9, the Veteran 
indicated that he did not want a Board hearing, but noted 
that he looked forward to meeting with a Decision Review 
Officer (DRO) to further discuss his claim.  On the attached 
Optional Appeal Hearings form, he requested a local DRO 
hearing at the St. Petersburg RO.  In light of the foregoing, 
the Veteran's claims must be remanded in order to afford the 
Veteran a hearing before the DRO.  

The Veteran contends that he has right ear hearing loss and 
tinnitus as a result of service.  He reports working as an 
auto mechanic and military policeman, occupations the Veteran 
asserts are classified as being exposed to hazardous noise.  
See March 2008 NOD.  Impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 
40 decibels (db) or greater; or the auditory thresholds for 
at least three of these frequencies are 26 db or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).

Pursuant to 38 C.F.R. § 3.159(c)(4) (2009), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A 
November 2007 audiology treatment record from the VA Medical 
Center (VAMC) in Tampa reveals that the Veteran exhibited 
hearing loss in his right ear per VA standards, but it was 
noted that there was conflicting objective data.  At that 
time, the Veteran reported progressive loss of hearing in his 
right ear since service.  In light of the foregoing, and 
given the assertions raised by the Veteran, the Board finds 
that a medical examination is necessary for the purpose of 
determining whether the Veteran exhibits tinnitus and/or 
right ear hearing loss that meets VA standards and, if so, to 
obtain an opinion as to whether any current diagnosed 
tinnitus and/or hearing loss is related to service.  Any 
recent VA treatment records should also be obtained.  

As noted above, the Veteran has an unverified period of 
service in the Army Reserves.  The RO has not requested 
verification of the Veteran's period of service in the 
Reserves.  Nor has the RO requested medical and/or personnel 
records associated with this reserve duty.  On remand, the 
RO/AMC should accomplish both.  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing 
before a DRO, in accordance with 
applicable law, regarding his claims for 
service connection for right ear hearing 
loss and tinnitus.  A copy of the notice 
scheduling the hearing should be placed 
in the claims folder.

2.  Obtain the Veteran's records related 
to audiological treatment from the Tampa 
VAMC, dated since April 2009.  If no 
records can be found, indicate whether 
the records do not exist and whether 
further efforts to obtain the records 
would be futile.  Document all efforts in 
this regard.  

3.  Verify the dates and types of the 
Veteran's service in the Reserves.  
Complete copies of the Veteran's service 
treatment records, to include any 
clinical records, and service personnel 
records should also be obtained for any 
Reserve service.  If no records can be 
found, indicate whether the records do 
not exist and whether further efforts to 
obtain the records would be futile.  
Document all efforts in this regard.  

4.  Thereafter, schedule the Veteran for 
a VA audio examination.  The claims 
folder, to include a copy of this remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  Any indicated 
studies should be performed.  A thorough 
history of noise exposure (including 
post-service occupational and 
recreational exposure) should be obtained 
from the Veteran.

The examiner is asked to state whether it 
is at least as likely as not (that is, a 
probability of 50 percent or greater) 
that any current tinnitus and/or right 
ear hearing loss had its onset during 
active service or is related to the 
Veteran's military service, including 
noise exposure.  

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested examination does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.

6.  Finally, readjudicate the claims.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

